Citation Nr: 0723471	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  98-05 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
left ear.

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for pes planus with 
hallux valgus, callosities and degenerative arthritis.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The appellant had active service from August 1967 to July 
1969.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from decisions by the Department of Veterans 
Affairs (VA) regional office (RO) in North Little Rock, 
Arkansas.

The appellant testified at a hearing held via videoconference 
before the undersigned Veterans Law Judge in February 2005.  
The Board denied the issues listed above in a decision of 
April 2005.

The appellant subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In December 
2006, the Secretary of Veterans Affairs (Secretary) and the 
appellant, through his attorney, filed a joint motion to 
vacate the Board's decision and remand that matter for 
further development and readjudication.  The Court granted 
that motion in January 2007.

The Board has noted that the RO recently granted service 
connection for metatarsalgia with painful corns of the left 
foot, rated as 10 percent disabling; and a painful 
bunionectomy scar of the left foot, also rated as 10 percent 
disabling.  However, the appellant has not withdrawn his 
appeal with respect to the issue of reopening a claim for 
service connection for pes planus with hallux valgus, 
callosities, and degenerative arthritis.  Accordingly, that 
issue remains on appeal.   

The claims for service connection for a lumbar spine 
disorder, pes planus, and unemployability benefits are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Left ear hearing loss existed prior to service, and did not 
permanently increase in severity during service.  


CONCLUSION OF LAW

Hearing loss in the left ear was not aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1111, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.306 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the content requirements of notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) has been fully 
satisfied.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The 
communications, such as letters from the RO dated in November 
2003, February 2004, April 2004 and June 2004 provided the 
appellant with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters 
specifically told the appellant that it was his 
responsibility to submit all evidence not in the possession 
of the Federal government.  The appellant 


was also provided notice in March 2006 with respect to the 
initial-disability-rating and effective-date elements of the 
claim.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record includes the appellant's service 
medical records and post service treatment records.  The 
appellant has had a hearing.  He was afforded a VA 
examination.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the appellant's claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as an 
organic neurological disorder is manifest to a compensable 
degree within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Before service connection may be granted for hearing loss, 
the hearing loss must be of sufficient severity to be 
considered to be a disability under VA regulations.  For the 
purpose of applying the laws administered by the VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.  
This regulation, although prohibiting an award of service 
connection where audiometric test scores are within the 
established limits, does not prevent a veteran from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were 
no audiometric scores reported at separation from service.  
See Ledford v. Brown, 3 Vet. App. 87 (1992).  When hearing 
loss was not initially 


manifested during service or within the presumptive period, 
"direct" service connection may still be established by 
evidence demonstrating that the disease was in fact incurred 
or aggravated by service.  See Hensley v. Brown, 5 Vet. App. 
155 (1993).

The appellant contends that he developed a hearing loss 
during his military service where he served as a gunner, 
loader and driver of a tank.  He asserts that he was exposed 
to noise from firing rifles and machine guns.  The appellant 
has already been granted service connection for tinnitus and 
sensorineural hearing loss of the right ear.  He provided 
testimony at a January 2002 RO hearing and at a February 2005 
videoconference hearing to the effect that he had no hearing 
problems prior to his entrance into the military.  After he 
left the military, he began to experience problems 
particularly with the left ear that he believed to be related 
to his exposure acoustic trauma caused by firing the guns on 
his tank.  The appellant has expressed some concern that VA 
has not afforded the proper weight to his credible testimony.  

The appellant's service medical records include a report of 
an entrance examination that shows that the left ear 
demonstrated a threshold of 40 decibels at 4000 hertz that is 
consistent with the regulatory definition for hearing loss 
disability.  Thus, a hearing loss disability was noted and 
the presumption of soundness does not apply.  

At the time of his June 1969 separation examination, 
audiometric testing revealed thresholds of 30 and 40 decibels 
at 3000 and 4000 hertz, respectively in the left ear.  

The report of the May 1998 VA audiometric examination that 
shows that the appellant had a speech reception score of 94 
percent in the left ear.  Testing of the left ear did not 
meet the requisite criteria under 3.385.  The average 
threshold was only 13.25 decibels.  

The report of the April 2002 VA audiometric testing shows 
thresholds of 30 and 35 at 3000 and 4000 hertz in the right 
ear and of 30 to 45 decibels throughout in the left ear.  The 
speech recognition scores were 72 on the right and 68 on the 
left.

Significant to the issue to be resolved here, a medical 
opinion was provided by the examiner in April 2002 who 
stated, in essence that the appellant's hearing loss was not 
related to the appellant's service.  Before reaching this 
conclusion, the examiner indicated that he had reviewed the 
clinical record and stated that military test results 
indicated that at induction and at discharge a high frequency 
hearing loss both ears.  The examiner stated that this 
configuration appeared to be consistent with noise exposure 
or only a temporary threshold shift.

The examiner also stated that subsequent VA audiograms were 
normal and did not support the presence of a permanent, high 
frequency hearing loss at the time of the appellant's 
separation from service.  On these bases, the examiner opined 
that the appellant's hearing loss was not aggravated by his 
military service and that the current diagnosis of hearing 
loss is not etiologically related to his active service.

While the appellant's contentions including his credible 
testimony regarding the origin of his hearing loss in the 
left ear has been considered, such statements are probative 
only to the extent that a layperson can discuss personal 
experiences. But, generally, laypersons cannot provide 
medical evidence because they lack the competence to offer 
medical opinions. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The positive and negative evidence are not in relative 
equipoise in this case. Instead, the preponderance of the 
evidence is against the claim for service connection for 
hearing loss in the left ear.  The only medical opinion which 
is of record is to the effect that the left ear hearing loss 
existed prior to service, and did not permanently increase in 
severity during service.  Incurrence or aggravation has not 
been shown.  Accordingly, service connection must be denied 
for the hearing loss in the left ear.




ORDER

Service connection for hearing loss of the left ear is 
denied.


REMAND

In the Joint Motion of December 2006, the parties agreed that 
VA examination reports which had been relied upon by the 
Board in a prior decision were not adequate.  It was noted 
that the report of a VA podiatry examination conducted in 
April 2002 did not indicate whether the appellant's claims 
file had been reviewed, and did not adequately address the 
question of whether a pre-existing foot disorder had been 
aggravated by military service.  The parties also noted that 
the report of a VA spine examination conducted in April 2002 
reflects that the examiner stated that the claims file and 
not been provided or reviewed.  The parties further noted 
that the examiner did not provide an opinion as to whether 
the appellant's back problems were related to service.  In 
addition, the parties stated that in a February 2003 VA 
examination report, it was unclear as to whether the claims 
file had been reviewed, and the examiner did not render an 
opinion as to "whether it was as likely as not" that the 
appellant's low back disability was related to service.  As a 
result of the foregoing factors, the parties agreed that the 
appellant should be afforded new podiatry and spine 
examinations.  

The Board's review of the claims file also reveals that 
additional action is required pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  In Kent. v. Nicholson, 20 
Vet. App. 1 (2006), the Court established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
petitioning to reopen a claim.  The Court held that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  In addition, the Court held 
that the VCAA requires, in the context 


of a claim to reopen, the Secretary to look at the bases for 
the denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The appellant was previously provided a 
VCAA notification letter, but it did not meet the 
requirements set forth in Kent as it did not explain the 
element or elements required to establish service connection 
that were found insufficient in the previous denial.  A 
remand is required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty-to-
assist notice regarding the request to 
reopen the claim for service connection 
for a bilateral foot disorder with pes 
planus and hallux valgus.  The notice 
letter must describe the elements 
necessary to establish service connection 
for a disability, must explain the 
definition of new and material evidence, 
and must describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial.  The appellant should 
then be afforded an appropriate period of 
time to respond.  The RO should attempt to 
obtain any additional evidence identified 
by the appellant.  

2.  The RO should schedule the appellant 
for VA podiatry and orthopedic 
examinations in order to determine the 
nature and etiology of any bilateral feet 
disorders, and low back disorders.  The 
claims file must be made available to the 
examiner(s), and the examination report(s) 
must reflect that the claims file was 
reviewed.  All tests indicated, to include 
X-rays, should be conducted.  The Board 
notes that the appellant conceded during 
his 


testimony that he had flat feet prior to 
service.  If a diagnosis of a bilateral 
foot disorder such as pes planus is made, 
it is requested that the examiner render 
an opinion as to whether it was aggravated 
by his military service.  If a low back 
disorder is diagnosed, the examiner should 
render an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to his period of 
service.

3.  Thereafter, the RO should review the 
examination report to ensure that it is in 
compliance with the terms of this remand.  
If not, the report should be returned to 
the examiner for correction of any 
deficiency.  Where the remand orders of 
the Board or the Court are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.  Thereafter, the RO should readjudicate 
the appellant's claim.  If the benefits 
sought on appeal remain denied, the 
appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period should be allowed for 
the appellant to respond.

The Board will defer action on the claim for a total 
disability rating based on individual unemployability pending 
the completion of the requested development.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


